Citation Nr: 0739833	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-03 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on March 5, 2004.

REPRESENTATION

Appellant represented by: Florida Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from May 1965 to May 1968.  

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran was contacted by the Florida Department of 
Veterans Affairs in November 2007 to determine if he wanted 
this organization to represent him in this appeal.  The 
report of contact does not reflect an answer to this 
question, merely noting that the veteran was not going to 
report for a hearing before the Board scheduled in December 
2007, and that he wanted the Board to make a decision based 
on the evidence currently of record.  Therefore, the Board 
finds that further efforts to furnish the veteran with his 
requested hearing or to clarify whether he desires 
representation in this case is not warranted.  In addition, 
since the Board has decided to grant the benefits sought in 
this appeal, remand for further action as to these matters 
would be an unnecessary use of Department of Veterans Affairs 
(VA) time and resources.


FINDINGS OF FACT

1.  The veteran was the recipient of VA hospital, nursing 
home, or domiciliary care within the 24-month period 
precedent to the treatment rendered on March 5, 2004.

2.  In the context of the veteran's history of heart 
problems, including four strokes and heart surgery during the 
previous year, and advice from a VA nurse that an appointment 
at the veteran's VA medical facility was not available and 
that the veteran needed to seek private emergent care, a 
prudent layperson with symptoms of dizziness, blurred vision, 
and weakness might reasonably expect that he or she should 
not delay in seeking medical attention.

3.  There is no evidence that the veteran had coverage under 
any medical care contract for payment or reimbursement in 
whole or in part for the treatment received on March 5, 2004.

4.  The veteran is not eligible for payment or reimbursement 
for these expenses under 38 U.S.C.A. § 1728 (West 2002).


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the expenses associated with the emergency treatment received 
by the veteran at a private facility on March 5, 2004, have 
been met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 17.53, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred by him at Florida 
Hospital East in Orlando, Florida on March 5, 2004, in the 
amount of $584.  The Department of Veterans Affairs Medical 
Center (VAMC) in Tampa, Florida initially denied the 
veteran's claim for payment or reimbursement of unauthorized 
medical expenses in July 2004 on the basis that a prudent 
layperson would not have viewed the visit as an emergency or 
thought that a delay in seeking immediate attention would 
have been hazardous to the veteran's life or health, and that 
the veteran was therefore not eligible for reimbursement 
under the criteria set forth in 38 U.S.C.A. § 1725 (West 
2002).  In the January 2005 statement of the case, the VAMC 
also noted that the Chief Medical Officer had denied the 
claim as non-emergent because a VA facility was available.

Although it is unclear from the record regarding the 
veteran's eligibility under 38 U.S.C.A. § 1728 (West 2002), 
as a result of the decision to grant payment under 
38 U.S.C.A. § 1725, the Board finds that further action to 
complete the record in this regard is not necessary.  
However, to the extent the Board must find that appellant is 
not eligible under 38 U.S.C.A. § 1728 in order to find 
eligibility under 38 U.S.C.A. § 1725, the Board will conclude 
that the VAMC's adjudication of the claim solely under 
38 U.S.C.A. § 1725 clearly implies ineligibility under 
38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

Thus, the need for emergency treatment under 38 U.S.C.A. § 
1725 is not based on medical expert opinion but rather 
whether a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous.  
Here, in the context of the veteran's history of heart 
problems, including four strokes and open heart surgery 
during the previous year, and advice from a VA nurse that an 
appointment at the veteran's VA medical facility was not 
available and that he needed to seek private emergent care, a 
prudent layperson with symptoms of dizziness, blurred vision, 
and weakness might reasonably expect that he or she should 
not delay in seeking medical attention.  A medical record 
associated with his treatment on March 5, 2004, also 
characterized the treatment as an emergency.  

It also appears that a VA or other Federal facility/provider 
was not feasibly available.  As noted above, the veteran 
stated that he attempted to make an appointment with his 
doctor, but was told to go the emergency room by a VA nurse.  
There is a notation in the claims folder that a VA facility 
had been available from 8:00 a.m. to 5:00 p.m., but the 
veteran arrived at the private emergency room after this time 
period, i.e., at 5:42 p.m. 

The veteran indicated that he was under the regular care of a 
physician at the VA clinic in Orlando, Florida; therefore, it 
appears that he was enrolled in the VA Health Care system at 
the time the subject medical care was rendered.  There is no 
evidence that the veteran had coverage under any medical care 
contract for payment or reimbursement in whole or in part for 
the treatment received on March 5, 2004.

Therefore, with resolution of reasonable doubt, since the 
veteran met all of the criteria required for payment or 
reimbursement of medical expenses under 38 U.S.C.A. § 1725, 
the Board finds that he is eligible for payment or 
reimbursement of the expenses incurred at Florida Hospital 
East in Orlando, Florida on March 5, 2004.

As a result of the Board's decision to grant the benefit 
sought, any failure to notify 


the veteran or develop the claim cannot be considered 
prejudicial.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007).


ORDER

Entitlement to payment for the expenses associated with the 
emergency treatment received by the veteran at a private 
medical facility on March 5, 2004 is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


